Citation Nr: 1635025	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Whether the reduction of the disability evaluation for the Veteran's right ankle fracture from 10 percent to noncompensable effective as of January 1, 2016, was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from February 1989 to March 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2013 and October 2015 decisions of the Seattle, Washington, Regional Office (RO). In December 2015, the Board remanded the issue of service connection for a low back disability to the RO for additional action.

The issues of increased ratings for right and left knee disabilities and for hemorrhoids have been raised by the record on a February 2016 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

In February 2012, the Veteran submitted a notice of disagreement (NOD) with the rating reduction for his right ankle fracture disability. An SOC has not been issued. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

A July 2015 VA treatment record notes that the Veteran was applying for Social Security Disability. The evidence considered by the Social Security Administration (SSA) is not of record. VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA. Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In May and June 2016 statements the Veteran and his representative requested a hearing before a Veterans Law Judge. The requested Board hearing has not been scheduled. The Veteran provided documentation that he was unable to attend his previously scheduled Board hearings due to incarceration. In an August 2016 informal hearing presentation (IHP), the Veteran's representative indicated that the Veteran may again be incarcerated. If the Veteran is still incarcerated at the time of the scheduled Board hearing, arrangements should be made so that he may still attend. See Bolton v. Brown, 8 Vet.App. 185 (1995) (VA is required to tailor its assistance to the peculiar circumstances of confinement).

Remand is also necessary to obtain a new medical opinion. In December 2015, the Board remanded the case to the RO for a new medical opinion as the prior one was inadequate. The new, February 2016, medical opinion is also inadequate. The examiner opined that the Veteran's service-connected right and left knee and right ankle disabilities did not cause or aggravate his low back disorder because the Veteran was "not found to have any evidence of abnormal weight bearing or abnormal gait." There are several notations in VA treatment records and examinations over many years indicating that the Veteran had an abnormal gait or abnormal weight bearing. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Given the cited deficiencies, the Board finds that a new medical opinion is required.

The case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his accredited representative which addresses the issue of the propriety of the rating reduction for right ankle fracture. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

3.  Schedule the Veteran for the requested hearing before a Veterans Law Judge. Appropriate action should be taken to inform the Veteran of the scheduled hearing.

4.  Return the file to the VA examiner who provided the February 2016 medical opinion. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his low back disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's low back disorder was caused by his service-connected disabilities.

b.  whether the Veteran's low back disorder was aggravated by his service-connected disabilities.

Service connection is currently in effect for left knee degenerative changes, right knee degenerative changes, hemorrhoids, and a right ankle fracture.

The examiner's attention is drawn to the following:

*March 1994 VA examination indicating that the Veteran had a normal gait.

*January 2005 VA examination stating that the Veteran had an abnormal gait and that he sometimes limps.

*October 2010 VA examination where the Veteran reported difficulty walking, but his gait was normal.

*February 2012 VA treatment record stating that the Veteran was "ambulating with an antalgic gait favoring his right lower extremity." VBMS Entry 5/2/12, p. 3.

*May 2012 VA treatment record stating that the Veteran was in a pedestrian accident in 2004 and received an epidural steroid injection in his low back. VVA Entry 10/23/15, p. 337.

*October 2013 VA treatment record stating that the Veteran was "ambulating with an antalgic gait favoring his right lower extremity." VVA Entry 10/23/15, p. 313.

*October 2014 VA treatment record stating the Veteran had "chronic low back and ankle pain related to achilles tendinitis, obesity, knee and low back pain." VBMS Entry 1/6/15, p. 11.

*October 2014 VA treatment record stating the Veteran was "ambulating slowly, favoring his right lower extremity." VBMS Entry 1/6/15, p. 19.

*September 2015 VA treatment record stating that the Veteran was ambulating slowly and favoring his right lower extremity. VBMS Entry 2/2/16, p. 19.

5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).





